DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas Stach (DE 102007041095 A1). 
Regarding claim 1, Stach discloses a fluid heating device, comprising:
a pressurizing chamber (11) configured to store a working fluid; and a heat accumulator (10) disposed in the pressurizing chamber, the heat accumulator including a heat accumulating member (10) configured to release heat by receiving a pressure applied to the working fluid (when the engine is restarted), the heat thus released being given to the working fluid; see figures 1 and 4; paragraphs [0004] and [0017].

Regarding claim 3, the heat accumulating member (10 or 16) is configured to absorb heat from the working fluid.
Regarding claim 4, wherein the working fluid includes fuel to be supplied to a combustion device.
Regarding claim 12, wherein the heat accumulating member (10, fig. 6) is movable within the pressurizing chamber.
Regarding claim 13, wherein the pressurizing chamber includes a common rail (11).
Regarding claim 14, and an internal-combustion engine to which the working fluid is supplied.
Regarding claim 15, a movable object (connecting rod) being configured to be movable by using, as power, mechanical energy obtained from the internal-combustion engine.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stach (DE 102007041095 A1) in view of Shibuya (US 2017/0235260 A1).
Stach discloses all the limitations as applied to claim 1, but is silent as to the heat storing material is trititanium pentoxide Ti3O5).
Shibuya teaches trititanium pentoxide is an example of a heat storage material; paragraph [0056].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stach by using trititanium pentoxide as the heat storage material as taught by Shibuya to store heat and release it when needed such as when the pressure increases.
Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Stach (DE 102007041095 A1) in view of Shibuya (US 2017/0235260 A1) and further as an optional design choice. 
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Stach (DE 102007041095 A1) in view of Powell (US 2012/0312279 A1).
Stach discloses all the limitations as applied to claim 1, but is silent as to the working fluid being a hydraulic oil.
Powel discloses a fluid temperature conditioner that heats fuel supplied to an engine. The first heat transfer medium 36 is preferably a light weigh oil; paragraph [0025].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Stach by using a heat transfer medium being light weight oil as taught by Powel to efficiently transfer heat between the fuel and the oil.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose fuel heating using latent heat accumulator.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841.  The examiner can normally be reached on Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.